Dear Mr. President!
Dear Mr. Secretary General!
First of all, let me congratulate Mr. Volkan Bozkir on his election as President of the 75th session of the United Nations General Assembly and wish him success in this responsible position.
I would like to ask Mr. Tijjani Muhammad-Bande to accept our sincere gratitude for his able and effective work as President of the General Assembly at its 74th session.
Dear participants!
Ladies and gentlemen!
I want to start my speech with words of deep sorrow for the hundreds of thousands of people who did not survive the coronavirus pandemic.
I also express my admiration and gratitude to doctors, paramedics, nurses, technical staff, volunteers, all those who have been working selflessly for many months to save lives and health of people in different parts of the world.
Our eyes are focused with hope and faith on scientists and researchers who are working on vaccines and drugs to stop the pandemic. I address them with gratitude and willingness to provide all possible support in their most important mission.
Yes, today we have to speak first of all about the new danger faced by humanity in the twenty-first century. In a short time, COVID-19 has become a real and perhaps the most threatening challenge of our time. A global challenge that does not recognize borders, races, and nationalities, which has a detrimental effect on all spheres of civilizational development. Perhaps the whole world has felt its vulnerability to a common threat with such severity for the first time in many decades. And we hope and believe that only unity and solidarity can overcome and defeat it and allow mankind to become renewed, wiser, more responsible and farsighted after this battle. And even though the current period is difficult and controversial it gives us a chance to change for the better for the sake of the entire planet’s destiny. It is our highest political and moral duty not to miss this chance, to show dignity, solidarity and true humanism.
Dear Mr. President!
Turkmenistan has actively began to take the necessary measures to counter this threat from the very beginning of the spread of the pandemic in the world. Effective protective measures were taken on time, a unified national strategy to combat coronavirus infection was formed, which consists of a set of measures of organizational, legal, financial, economic, medical and sanitary quarantine character.
Our country has established close international cooperation in bilateral format and through international organizations at the same time.
First of all, it should be noted that Turkmenistan closely cooperates with the United Nations. In this context, we fully support the calls and appeals of the UN Secretary General made in his statements on March 23 and 30 of this year.
Taking into account the initiatives of the Secretary General, Turkmenistan has approved the National Plan of Preparedness for Prevention and Response to acute infectious diseases at the state level. A Plan of Operational Social and Economic Measures in Turkmenistan to counteract the coronavirus pandemic was also developed and adopted.
Turkmenistan continues its longstanding and effective partnership with the World Health Organization at the same time. We highly appreciate the role of the WHO in the fight against coronavirus. Their recommendations have shown their validity in our country and serve as important guidelines for the activities of medical and other institutions. We will continue to expand and concretize our cooperation with the World Health Organization and bring it to a systematic, long-term level.
Close professional coordination and joint efforts of medical and scientific communities around the world are more necessary than ever for a fast victory over the pandemic.
We are convinced that today we need comprehensive, systematic and purposeful multilateral cooperation on the problem of dangerous viral diseases, a full launch of scientific diplomacy channels. In this regard, Turkmenistan proposes to consider the development and establishment of appropriate international instruments.
In particular, under the aegis of WHO, we consider it appropriate:
-	to establish a special programme of the World Health Organization to research
the coronavirus genome;
-	to develop a multilateral mechanism for pneumonia control;
-	establish a Methodological Center for the Treatment and Prevention of Acute
Infections.
We are ready for meaningful communication on implementation of these initiatives with all interested countries and international structures.
Dear participants!
The Coronavirus pandemic has a significant negative impact on the course and direction of the global economy and seriously undermines the global community’s efforts to achieve the Sustainable Development Goals. In this context, we look forward to intensifying cooperation aimed at restoring economic and trade relations. Today it is necessary to create platforms for putting the global economy on a sustainable growth trajectory. In our opinion, energy, transport, industry and trade should become key areas.
In this context, during the 75th session, Turkmenistan intends to intensify its work on the elaboration of international legal instruments of the UN in the field of stability and reliability of energy transit.
The issues of cooperation in transport sphere are no less urgent.
As one of the initiators of wide international communication on transport issues, Turkmenistan proposes to consider the issue of ensuring stable international transportation during emergency situations. We have prepared the corresponding draft resolution of the General Assembly and submitted it for consideration of the UN member states.
We believe that the international conference of ministers of landlocked developing countries planned in Turkmenistan next year will be an effective platform for developing coordinated approaches to this problem.
The World Trade Organization should take a proactive role in the work to restore the world economy and promote trade and investment. Having recently obtained observer status in the WTO, Turkmenistan will actively use the opportunities opened in this regard to promote practical measures to overcome quickly the crisis phenomena in the world economy, its transition to positive dynamics.
Distinguished heads and members of delegations!
The coronavirus pandemic has affected to some extent many countries in the world. However, it is seriously dangerous for disadvantaged regions from the perspective of ecology. Unfortunately, there are plenty of such territories on the map and it is impossible to mention all of them in one speech. Therefore, I would like to touch upon the issue, which is highly relevant to the Central Asian states and nations. It is the Aral Sea disaster.
The situation is escalating amidst pandemic, it threatens life and health of people and the risk of epidemic outbreak has considerably risen. Under these circumstances we urge the world community to pay close attention to the problems of the Aral Sea and Aral Sea region.
Obviously, the work is under way, substantial work has been done by the UN, while other international organizations have provided assistance to the International Fund for Saving the Aral Sea. We thank them all and highly appreciate their work.
If I may speak plainly, it is insufficient today. It is necessary to have very detailed work to save the Aral Sea and concrete practical assistance and support should be provided to the people living there. Thus, we strongly believe that, the subject of Aral Sea needs systematic and comprehensive approach as well as relevant legal documents and this issue should be set as a separate direction of the UN activities. In this regard, Turkmenistan has put forward the initiative to create a Special Program for the Aral Sea Basin.
We would like to underline the importance of the UN General Assembly resolutions “On cooperation between the United Nations and the International Fund for Saving the Aral Sea” adopted at the initiative our country in April 2018 and May 2019. Today, those resolutions represent the platform for consolidating joint efforts in the Aral Sea area.
Turkmenistan will present initial draft of the concept and structure of a future special programme on the Aral Sea in the framework of ESCAP sessions in May 2021 as a means of developing international legal foundations to address the Aral Sea issue. We call upon all states and interested international organizations to discuss these documents.
Distinguished participants!
The current General Assembly session takes place amid complex and painful events related to the escalation of military and political rivalry and unfortunately we are witnessing them today. Assessment of these events and their cause and effect relationship may differ. But what is certain is that, they negatively affect overall international situation, erode global security foundations and impede economic, trade and humanitarian relations.
We have a deep concern over the disregard for the international law that we witness lately. In view of the current situation it is necessary to consolidate efforts aimed at strengthening the role of international law, multilateral legal instruments in global security system, strict compliance by all states with generally accepted norms deriving from the UN Charter. This is the only way we could sustain stability and predictability in global politics and mitigate the risks of conflicts.
Restoring trust in international politics and establishing the culture of respectful dialogue are the ways to achieve this objective.
As is known, at the initiative of Turkmenistan the UN General Assembly adopted in September last year a resolution declaring the year 2021 as the year of international peace and trust. Turkmenistan puts forward an initiative to organize International forum on peace and trust next year to implement provisions of this resolution. We strongly believe that, this Forum will be able to give a strong impetus to constructive and respectful multilateral dialogue on pressing subjects of modern global agenda.
Dear Mr. President!
This year Turkmenistan will mark a significant date in its history. It is the 25th anniversary from the moment that our country institutionalized the status of permanent neutrality in the international community through the UN on 12 December, 1995.
Neutrality has been one of the foundations of statehood, its internal and foreign policies for a quarter of a century. The principles of neutrality, its values and ideology have proven their full compliance with our national interests and the UN objectives and tasks.
And the UN General Assembly with a large number of member states that became co-authors of this initiative unanimously declared 12 December as the International Day of Neutrality.
The neutrality of Turkmenistan is an appeal and condition for equitable, respectful and mutually beneficial international partnership in politics, economy and environment protection, ensuring overall food security, fair and effective distribution of natural resources of the planet, supporting and assisting refugees, migrants and stateless people and addressing many other pressing issues of modern world.
Turkmenistan’s neutrality is a lofty mission of peacemaking and our states’ readiness to participate in solving all issues emerging in global and regional dimensions through peaceful, political, diplomatic tools and methods.
Preventive diplomacy is a significant function and integral part of Turkmenistan’s neutrality. It is highly symbolic that the United Nations Regional Centre for Preventive Diplomacy for Central Asia was established by the decision of the General Assembly with the support of neighboring states and Security Council members in Ashgabat, the capital city of neutral Turkmenistan in 2007.
Following the logic of neutrality policy Turkmenistan intends to submit the draft resolution “The role of the United Nations Regional Centre for Preventive Diplomacy for Central Asia” for General Assembly’s consideration to ensure regional peace, security, development and unleashing potential of preventive diplomacy.
Peace, security and development in Central Asia directly depend on the settlement of the situation in Afghanistan. The position of Turkmenistan is principled and remains unchanged. There are no alternatives to the negotiation process. All previous experiences have shown that coercive approaches do not have prospects and fail to lead to agreement and reconciliation. Our country as Afghanistan’s neutral and immediate neighboring state is ready to provide necessary political and organizational conditions in our territory to establish peaceful dialogue between the Government of Afghanistan and all parties interested in political settlement of the situation in Afghanistan.
We think that the key condition for political stabilization, social and economic recovery of Afghanistan, its successful integration to global economy is to implement large infrastructure projects with Afghanistan’s involvement primarily in vital sectors such as energy, transport and communications.
As is known, our country consistently working in this direction has initiated the construction of a gas pipeline along Turkmenistan Afghanistan-Pakistan-India route, as well as railroads and fiber-optic communication lines with access to the territory of Afghanistan, which have already entered the stage of practical implementation. We call on the international community, business structures, and financial institutions to become more actively involved in this work.
Distinguished participants!
The UN has been and will remain the most important and priority partner for our country. We check all our steps in the international arena with the spirit and letter of the UN Charter. And today, Turkmenistan responsibly declares its unshakable adherence to the great ideals that lie at UN’s foundation in the year of the 75th anniversary of the United Nations. We are convinced that the ideals, values and principles of the UN will remain relevant. The United Nations was and should remain the only international organization with universal legitimacy.
Turkmenistan strongly believes in the future of the UN and will continue to strengthen and build up strategic partnership with this organization, thereby making its contribution to unlocking its inexhaustible potential in the interests of global peace, security and progress.
Thank you for your attention!